DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 3/29/21. Claims 4, 5, 12 and 15 – 20 are withdrawn due to a restriction requirement. Claims 1 – 3, 6 – 11, 13 and 14 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 3/29/21.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1 – 3, 6 – 11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejection is maintained as per reason of record as recited in the previous office action of 11/30/21 and is incorporated herein.
The present claims are directed to a composition. Claim 1 recites a fracturing fluid but also recites that crosslinking takes place at a pH of less than 7. Is the fracturing 
Additionally, the specification does not shed any light into the meaning of the claim. In fact, the specification seems contradictory to the claim. For instance, example 8, which is an example that adds an amine to the fluid and has a pH of 6-7, is represented in figure 9 by showing a very rapid increase in viscosity, which  indicates crosslinking, followed by a decrease in viscosity over time, which is the opposite of the claimed delay in crosslinking followed by an actual crosslinking.
The remaining claims are rejected since they depend from rejected claim 1.

Claim Rejections - 35 USC § 102/103
Claims 1 – 3, 6 - 9 and 14 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over NELSON et al (US 2014/0364343).
The rejection is maintained as per reason of record as recited in the previous office action of 11/30/21 and is incorporated herein:
NELSON discloses (see entire document) a fracturing fluid comprising an aqueous base fluid having high level of total dissolved solids (TDS), a polymer, a 
The TDS ranges from 1,500 to 400,000 ppm ([0005], [0013]),  with examples of 109,534 mg/L  and 112,682 mg/L ([0029], tables 2 and 5) [reading on claims 1 – 3].
The crosslinker is selected from borate crosslinker, zirconium crosslinker and titanium crosslinker ([0006], [0011], claim 5) [reading on claim 8] in amounts of 0.41 – 65.22 ppt (i.e. 0.4 – 6.5%) ([0024], claim 14), with examples of 2, 2.5, 3 and 4 gpt (i.e.  0.2, 0.25, 0.3 and 0.4%) (Tables 1 and 4), and an example of 1 gpt (i.e. 0.2%) ([0034]) [reading on claim 9].
The polymer is selected from guar, CMC, CMHPG ([0006], [0012]) [reading on claim 14].
The free amine buffer is preferably diethylenetriamine (DETA) ([0013], claims 6 and 12) [reading on claim 6] in amounts of 0.25 – 30 gpt, with examples of 1, 2, 2.5, 3, 4, 5 gpt (i.e. 0.1, 0.2, 0.25, 0.3, 0.4 and 0.5%) (Tables 1 and 4, claims 1, 14) and an example of 2 gpt (i.e. 0.2% ([0034]) [reading on clam 7].

Regarding the claimed pH that either crosslinks or does not crosslink at the pH of less than 7 because of a delay in crosslinking:
Since NELSON discloses a substantially identical fracturing fluid as claimed and in the same amounts as claimed, comprising an aqueous base fluid with the claimed total dissolved solids amounts, the claimed borate, zirconium or titanium crosslinker, the claimed guar, CMC or CMHPG polymer and the claimed diethylenetriamine free amine, NELSON’s fluid is inherently capable of crosslinking or not crosslinking at the claimed pH of less than 7 and the amine inherently delays the crosslinking to the same extent as in the present claims.
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	It is further noted that why the amine is added, such as the claimed to delay crosslinking, is not patentably significant in a composition claim. NELSON discloses the claimed amine.
Alternatively and in addition:
 It  has been settled that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402; In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980); and merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). Specifically: 
NELSON discloses that the polymer will not hydrate in the presence of the boron crosslinker if the pH is alkaline ([0028]) [thus showing that a low pH, that is less than 7, is required for crosslinking]; discloses that when the crosslinker is zirconium, a low pH of 7.5 or less is used when the water has a high TDS, whereas a high pH 9 is used when the water has a low TDS ([0011]) [therefore, since water with a high TDS is disclosed by NELSON, as claimed, a low pH of 7.5 or less is used; wherein less than 7.5 reads on the calmed  less than 7 with sufficient specificity]; and discloses that the required pH level to maintain a stable crosslink between the preferred polymer and boron crosslinker can vary depending on temperature downhole, level of total dissolved solids present and other factors, such as amount of borate crosslinker and polymer used, all of which influences the concentration of the amine buffer needed ([0024]). 
It would have been obvious to one of ordinary skill in the art to have adjusted the pH through routine experimentation depending on when ones wants to crosslink the polymer and depending if the base fluid comprises high levels of total dissolved solids (TDS), if borate or zirconium crosslinker is being used, how far downhole the fluid will reach, the location and temperature of the formation, all of which influence the stability of the fluid and the pH; and have thus arrived at the claimed pH of 6-7 or less than 7 for either crosslinking or delayed crosslinking or no crosslinking.  

Claims 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over NELSON et al (US 2014/0364343) in view of LI et al (US 2017/0198207).
The rejection is maintained as per reason of record as recited in the previous office action of 11/30/21 and is incorporated herein:
NELSON’s disclosure is discussed above and is incorporated herein by reference.
NELSON discloses titanium and zirconium crosslinker, but is silent whether they are nanomaterials.
LI discloses (see entire document and, specifically, abstract, [0002], [0003], [0005] – [0008], [0023], [0024], [0028], claims 1, 2, 5 – 7, 11, 13, 14) a fracturing fluid comprising salt water with total dissolved solids of 500 m/L to over 300,000 mg/L [as claimed], polymer, crosslinker and a nanomaterial. 
The polymer includes guar, hydroxypropyl guar, etc. [as claimed]. 
The crosslinker is a zirconium or titanium crosslinker [as claimed] in amounts of 0.02 – 2 wt% [as claimed]. 
The nanomaterial is zirconium oxide, titanium oxide or cesium oxide nanoparticles [as claimed] in amounts of 0.0002 to about 2 wt% [as claimed].
LI discloses that, advantageously, the viscosity and viscosity life-time of fracturing fluids with both crosslinkers and nanomaterials are greater than the sum of their effects taken separately (abstract, [0010]).
It would have been obvious to one of ordinary skill in the art to have added LI’s nanoparticles and in the disclosed amounts into NELSON’s fracturing fluid since LI discloses that, advantageously, the viscosity and viscosity life-time of fracturing fluids with both the crosslinker and nanomaterial are greater than the sum of their effects taken separately, wherein both references similarly disclose a fracturing fluid comprising a base fluid having high level of total dissolved solids (TDS) of greater than 300,000 mg/L, a polymer selected from guar, and a Zr or Ti crosslinker in amount of 0.2 – 2%.

Claims 1 – 3, 6 - 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KARALE et al (US 2014/0353042) in view of NELSON et al (US 2014/0364343).
NELSON’s disclosure is discussed above and is incorporated herein by reference.
	KARALE discloses (see entire document) a wellbore fluid comprising an aqueous base fluid having high level of total dissolved solids (TDS), a polymer, a crosslinker, a pH buffer, and nanoparticles (abstract,  [0002], [0137]-[0139], [0247]). 
KARALE discloses that the pH in which crosslinking occurs depends on the nature of the crosslinker, some crosslinking at a pH of 1.5, others at a pH of 2 or above ([0140]), and discloses a pH range of 1.5 – 6.5 for crosslinking ([0023]) [reading on the claimed pH of 6 -7 and crosslinking at a pH of less than 7]. Crosslinking is delayed until it reaches the proper pH ([0139]) [reading on the claimed delay in crosslinking].
The polymer is a polysaccharide ([0178], [0179]).
The crosslinker is selected from Al, Ti, and Zr ([0193] in amounts of 0.01 – 5 wt% (0192]).
The aqueous fluid comprises at least 40,000 mg/L of total dissolved solids (TDS) plus at least 1% of inorganic salts added to the water ([0159], [0163]). The disclosed at least 40,000 encompasses the claimed range since it is open to any amount above 40,000. In addition, it would have been obvious to one of ordinary skill in the art to have selected water having any amount of TDS since KARALE discloses to choose an aqueous system that is compatible with the formation; that it can be any one of fresh water, seawater, brine, or returned water; that  brine should have at least 40,000 mg/L of TDS; and that one can add additional salt in amounts of at least 1wt%  since it is beneficial for compatibility purposes ([0156]-[0163]).

The pH buffer is added to help maintain the pH in the crosslinking range for the desired length of time ([0144]) or to extend the retention time of the crosslinking, and in amounts sufficient to help maintain the pH of the fluid within the desired range ([0198]), and KARALE discloses that crosslinking is delayed until it reaches the proper pH ([0139]), and further discloses that one of ordinary skill in the art will recognize the appropriate pH buffer and amount thereof to use for a chosen application ([0202]). KARALE discloses examples of pH buffers such as acetic acid, glycolic acid, etc. ([0201]), but fails to teach the claimed amines.
However, it would have been obvious to one of ordinary skill in the art to have replaced KARALE’s buffer with NELSON’s free amine buffer and in the disclosed amounts ([0013]) since both references disclose to add a buffer in order to maintain the fluid in the desired pH for crosslinking purposes and since KARALE discloses that one of ordinary skill in the art will recognize the appropriate pH buffer and amount thereof to use for a chosen application, thus showing to be open to any buffer and amount, wherein both references similarly disclose an aqueous drilling fluid comprising high TDS, a polysaccharide viscosifying polymer, a crosslinker and a pH buffer.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KARALE et al (IS 2014/0353042) in view of NELSON et al (US 2014/0364343) and further in view of LI et al (US 2017/0198207).
KARALE’s and NELSON’s disclosures are discussed above and are incorporated herein by reference.
KARALE discloses nanoparticles and that they are commonly used additives ([0247]), but is silent regarding types and amounts of said nanoparticles.
However, it would have been obvious to one of ordinary skill in the art to have added LI’s nanoparticles and in the disclosed amounts into  KARALE’s fluid since KARALE discloses to add nanoparticles and  LI discloses that, advantageously, the viscosity and viscosity life-time of fracturing fluids with both the crosslinker and nanomaterial are greater than the sum of their effects taken separately, wherein both references similarly disclose an aqueous fluid comprising a base fluid having high level of total dissolved solids (TDS), a polysaccharide polymer selected, a Zr or Ti crosslinker and nanoparticles.

Response to Arguments
Applicant's arguments filed 3/29/21 have been fully considered but they are not persuasive. 
Applicant submits, regarding the 35 USC 112 rejections, that delay does not mean stop, but merely to slow; that the examples clearly show that crosslinking is taking place at a pH of less than 7, such as in plot 602 the viscosity of CFF5A stayed above 500 cP for about 100 minutes, indicating that crosslinking has occurred, and similarly with other examples.
Applicant’s argument is not convincing:
First, CFF5A, and plot 602 and the other examples argued by Applicant, with the exception of example 8, refer to comparative examples, not inventive examples. 
Second, CFF5A and plot 602 and the other examples argued by Applicant, with the exception of example 8, do not seem to have a free amine to cause the claimed delay in crosslinking.  
Be it as it may, example 8, fig 9, is an example having amine added to the fluid.
It is unclear from the example and the figure where the delay in crosslinking is occurring. It seems that crosslinking occurs quite rapidly, contrary to being delayed, followed by a breaking down (or delaying) of the crosslink over time.
More importantly, the present claims are composition claims, not process claims. It is unclear if the claimed fracturing fluid is a crosslinked fluid, if it is a fluid that is not crosslinked because it has been delayed from being crosslinked, or if Applicant added a process limitation to the composition or if said limitation is an intended use of crosslinking the fluid after a delay.

Applicant submits again that delay does not mean stop, that the claimed delay means that crosslinking is slowed by increasing the pH to 6-7 which delays crosslinking relative to a fracturing fluid with a lower pH.
Applicant’s argument is not convincing.
The claim that the pH of 6-7 delays crosslinking but also crosslinks is confusing.  In the very least, there needs to be a time frame associated with the claim, otherwise the limitation is contradictory and meaningless.
More importantly, Applicant is reminded again that the claims are composition claims. Is the composition crosslinked or not?

Applicant submits that NELSON notes that crosslinking using that system is reversed at a pH of less than 7.5; that for a stable crosslink the pH should be at 9-12; that in NELSON crosslinking is not delayed or slowed at a pH of 7.5 but reversed.
Applicant’s argument is not convincing:
NELSON discloses several scenarios. For instance, when the crosslinker is zirconium, a low pH of 7.5 or less is used when the water has a high TDS, whereas a high pH 9 is used when the water has a low TDS, and once the polymer is crosslinked with the zirconium, the pH is no longer critical in order to maintain the crosslinking ([0011]). Since NELSON is interested in high TDS, when zirconium is used as the crosslinker, a low pH of less than 7.5 should be used. Note that less than 7.5 reads on the claimed less than 7 with sufficient specificity. 
When the crosslinker is a borate, NELSON discloses that the polymer will not hydrate in the presence of the boron crosslinker if the pH is alkaline ([0028]), thus showing that a low pH, that is, a pH of less than 7, is required.
In addition, NELSON also discloses that the required pH level to maintain a stable crosslink between the preferred polymer and crosslinker can vary depending on temperature downhole, level of total dissolved solids present and other factors, such as amount of borate crosslinker and polymer used, all of which influence the concentration of the amine buffer needed ([0024]). 
 The pH of 9 – 12 that Applicant argues from paragraph [0024] in NELSON is for a system using boron as the crosslinker. Although boron is the preferred embodiment in NELSON, Applicant is reminded that a reference must be considered for all that it discloses and must not be limited to its preferred embodiments or working examples, see In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972). Further, all disclosures of the prior art, including unpreferred or auxiliary embodiments, must be considered in determining obviousness. In re Mills, 176 USPQ; In re Lamberti, 192 USPQ 278; In re Boe, 148 USPQ 507. NELSON also discloses using zirconium or titanium as the crosslinker which use low pH for crosslinking.
Very importantly, the present claims are composition claims. NELSON discloses the claimed ingredients and in the claimed amounts. So whatever delays in crosslink occur and whatever crosslinking occurs or does not occur is expected to be the same in NELSON as is in the presently claimed fluid. A material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990).
It is further noted that the reason of why the amine is added, such as the claimed to delay crosslinking, is not patentably significant in a composition claim. NELSON discloses the claimed amine.

Applicant submits that LI fails to remedy the deficiency of NELSON.
Applicant’s argument is not persuasive. NELSON meets the claim, as discussed above. LI has been applied to show that it is known to add nanoparticles since, advantageously, the viscosity and viscosity life-time of fracturing fluids with both the crosslinker and nanomaterial are greater than the sum of their effects taken separately, wherein both references similarly disclose a fracturing fluid comprising a base fluid having high level of total dissolved solids (TDS) of greater than 300,000 mg/L, a polymer selected from guar, and a Zr or Ti crosslinker in amount of 0.2 – 2%.

Applicant submits that KARALE does not teach a free amine to adjust the pH of the fracturing fluid between 6 and 7 to delay crosslinking; that KARALE discloses that preferably the pH of the fluid is buffered to less than 5 so that the crosslinking will be maintained for the duration of the drilling operation; that  NELSON does not remedy the deficiencies of KARALE; that modifying NELSON to include the adjustment of pH to 6-7 would not be operative as the crosslinking in NELSON would not be delayed but would be reversed, so the references cannot be combined.
Applicant’s argument is not persuasive:
First, a pH of 5 reads on the claimed crosslinking taking place at a pH of less than 7. 
Notably, KARALE discloses a pH of up to 6.5 ([0023]), which reads on the claimed 6-7 and less than 7.
It is still unclear if the claim is claiming a crosslinked fluid, a fluid that is not crosslinked, and what is the actual pH of the claimed fluid.
KARALE discloses that the pH in which crosslinking occurs depends on the nature of the crosslinker and discloses that crosslinking is delayed until it reaches the proper pH ([0139]). KARALE therefore teaches that a delay in crosslinking is dependent on the pH. 
KARALE also discloses that the pH buffer is added to help maintain the pH in the crosslinking range for the desired length of time ([0144]) or to extend the retention time of the crosslinking, and in amounts sufficient to help maintain the pH of the fluid within the desired range ([0198]), and KARALE further discloses that one of ordinary skill in the art will recognize the appropriate pH buffer and amount thereof to use for a chosen application ([0202]), thus showing to be open to any buffer and amount.
The above disclosure by KARALE motivates one of ordinary skill in the art looking at NELSON to use NELSON’s amine as the pH buffer to achieve the desired pH in KARALE’s fluid. 
As far as the argument that NELSON would not delay but would reverse the crosslinking, that is not the case, as discussed above. In fact, a case can be made by looking at figures 2 - 9 of the present invention that it is in the present invention that there is no delay in crosslinking but a rapid crosslinking instead, followed by a delaying reversal of the crosslinking.

Applicant submits that KARALE operates at a low pH while NELSON operates at a high pH; and therefore one buffer cannot be substituted for another and remain functional.
Applicant’s argument is not persuasive. 
KARALE discloses a pH of 1.5 – 6.5 ([0023]), and NELSON discloses that when the crosslinker is zirconium, a low pH of 7.5 or less is used when the water has a high TDS and also discloses that the polymer will not hydrate in the presence of the boron crosslinker if the pH is alkaline ([0028]). Therefore, both references teach a low pH, and are combinable. 
In addition, KARALE discloses that the pH in which crosslinking occurs depends on the nature of the crosslinker; that crosslinking is delayed until it reaches the proper pH ([0139]); that the pH buffer is added to help maintain the pH in the crosslinking range for the desired length of time ([0144]) or to extend the retention time of the crosslinking, and in amounts sufficient to help maintain the pH of the fluid within the desired range ([0198]); and further discloses that one of ordinary skill in the art will recognize the appropriate pH buffer and amount thereof to use for a chosen application ([0202]). This motivates one of ordinary skill in the art to look at buffers, such as taught by NELSON, that adjusts the pH to the desired level and that delays crosslinking for as long as desired.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765